Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: A question under the Constitution of the United States was presented and necessarily passed upon. The respondents contended that the judgment of the Trial Court, which granted the injunctive relief against the respondents, *Page 746 
violated the constitutional rights of the respondents under the Fourteenth Amendment of the Constitution of the United States. This court held that said judgment did not violate the constitutional rights of the respondents under the Fourteenth Amendment of the Constitution of the United States. (See 290 N.Y. 101.)